Broyles, C. J.
This is a suit brought by the administratrix of a deceased employee of a railway compa^, under the Federal employer’s liability act (U. S. Comp. Stat., §§ 8657-8665), to recover damages for the homicide of the employee. The petition showed that the action was commenced within two years from the *113date of the appointment of the administratrix, but more than -two years after the date of the homicide. The defendant interposed a demurrer which set up that under the act of Congress-commonly known as the Federal employer’s liability act, and the allegations of the petition, the cause of action was barred'by the statute of limitations. .The trial court overruled the demurrer, and the defendant excepted. TJpon a certification by this court of the question involved, the Supreme Court held, in effect, that the demurrer should have been sustained. Seaboard Air-Line Ry. v. Brooks, 151 Ga. 625 (107 S. E. 878). The judgment overruling the demurrer was thereupon reversed by this court. Seaboard Air-Line Ry. v. Brooks, 27 Ga. App. 274 (108 S. E. 166). The remittitur from this court was duly made the judgment of the trial court, and an order was subsequently passed sustaining the demurrer and dismissing the case, and to this judgment the plaintiff excepted.
The mling that the petition showed that the cause of action was barred by the statute of limitations became the law of this case, and the trial court properly sustained the demurrer and dismissed the suit.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.